October 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
FLEMING & ASSOCIATES, L.L.P. (N/K/A FLEMING, NOLEN & JEZ L.L.P.)
              AND GEORGE FLEMING, Appellants

NO. 14-15-00238-CV                          V.

CHARLES KIRKLIN, STEPHEN KIRKLIN, PAUL KIRKLIN ET AL, Appellees
               ________________________________

      Today the Court heard its own motion to dismiss the appeal from the orders
signed by the court below on February 24, 2015. Having considered the motion
and found it meritorious, we order the appeals DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Fleming & Associates, L.L.P. (n/k/a Fleming, Nolen & Jez L.L.P.) and
George Fleming.
      We further order this decision certified below for observance.